Citation Nr: 1315821	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  05-32 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to an initial rating in excess of 30% for sinusitis with headaches.

5.  Entitlement to an initial rating in excess of 10% for irritable bowel syndrome (IBS).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1972 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Service connection for a low back condition, a left knee injury, and a left ankle injury was denied therein.  Service connection was granted and initial ratings of 10 percent and noncompensable were assigned effective January 28, 2003, respectively for sinusitis with headaches and for gastrointestinal problems.  In August 2005, the RO recharacterized this latter disability as IBS and assigned a rating of 10 percent effective January 28, 2003.  Sinusitis with headaches was assigned a rating of 30 percent effective as of this date.  The Veteran appealed each of these determinations.

In August 2007, the Veteran testified regarding this matter before the undersigned Veterans Law Judge at a Travel Board hearing.  The Board remanded this matter in February 2008 for additional development.  This matter, with the exception of the IBS issue, once again was remanded by the Board for additional development in July 2011.  With respect to IBS, an initial rating in excess of 10 percent was denied.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  The Court vacated the Board's decision in an October 2012 Memorandum Decision.  The IBS issue thus was remanded (sent back) to the Board.  It once again is on appeal, in other words.

All issues comprising this matter once again are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, based on review of the Veteran's claims file as well as his Virtual VA "eFolder."  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the delay of another remand, adjudication of this matter cannot be undertaken as of yet.  More development is needed.  Such development indeed is necessary to ensure that the Veteran is afforded every possible consideration.  

I.  Records

VA has a duty to assist a claimant in substantiating his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  For example, reasonable efforts must be made by VA to assist in the procurement of relevant records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2012).  Reasonable efforts with respect to records in Federal custody consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2012).

The duty to assist is heightened when records are presumed to have been or actually were destroyed while in the possession of the government.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Cromer v. Nicholson, 19 Vet. App. 215 (2005); Milostan v. Brown, 4 Vet. App. 250 (1993); Moore v. Derwinski, 1 Vet. App. 401 (1991); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board's February 2008 remand explained that Veteran's service treatment records originally were associated with the claims file but have since been lost.  Exhaustive efforts have been undertaken to reobtain them pursuant to this remand coupled with the Board's July 2011 remand.  Very few have been associated with the claims file as a result of these efforts.

Of note, however, is that service treatment records do not include inpatient treatment records (clinicals).  VA Adjudication Procedure Manual M21-1MR, Part III, Subpart iii, Chapter 2, Section A.1.a.  The Veteran testified at the Travel Board hearing and contends in statements dated in October 2007, March 2008, and November 2012 that he received treatment at military hospitals during his service.  Specifically, he contends that he was seen at a hospital for Camp Onofre (potentially San Onofre) for his left knee and ankle after slipping getting out of a Jeep while stationed at Camp Pendleton, Camp San Mateo, in September or October 1972 and/or February or March 1973.  He also specifically contends that he was seen at some point after September or October 1973 at a hospital in Cubi Point in the Binictacin district for his low back after falling into a foxhole while stationed at Subic Bay in the Philippines.  There is no indication that the aforementioned exhaustive efforts included efforts regarding in-service hospitalization records.  As many requests as are necessary to obtain any such records thus must be made, with notification to the Veteran if the requests are unsuccessful.  Undertaking this action can only occur on remand.

Voluminous VA treatment records dated as late as into November 2011 have been associated with the claims file.  Accordingly, it is established that the Veteran receives great deal of his health care from VA.  He indicated in a November 2012 statement that he was to undergo a left total knee replacement at VA in January 2013.  It follows from the above that there may be outstanding VA treatment records, at least some of which are pertinent, dated from November 2011 to present.  Pertinent VA treatment records plausibly can be expected to be among the evidence before the Board, and thus the Board has constructive notice of their existence.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  As many requests as are necessary to obtain them therefore must be made on remand, with notification to the Veteran if the requests are unsuccessful.


II.  Medical Examinations and Opinions

The Veteran, "as a matter of law, [has] the right to compliance with the remand orders" contained in a Court decision.  Forcier v. Nicholson, 19 Vet. App. 414 (2006).  Further, "a remand by . . . the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268 (1998).  Strict compliance with the Board's remand orders is not required, but there must be at least substantial compliance.  Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In its October 2012 Memorandum Decision, the Court ordered the Board to rate the Veteran's IBS without taking into consideration the relief afforded by medication.  The Court also ordered the Board to discuss whether a VA medical opinion is required in this regard as well as to address the distinction, if any, between his reports of "loose bowel movements" and "diarrhea" as used in 38 C.F.R. § 4.114, Diagnostic Code 7319, under which IBS is evaluated.  It was noted that medical dictionary definitions of diarrhea, which had been cited by counsel for the Veteran as well as VA in Court filings, were best considered as treatise evidence.  See Dorland's Illustrated Medical Dictionary, 517 (31st ed. 2007) (diarrhea is "abnormal frequency and liquidity of fecal discharges"); see also Stedman's Medical Dictionary, 494 (27th ed. 2000) (diarrhea is "an abnormally frequent discharge of semi-solid of fluid fecal matter from the bowel").  If a medical opinion is deemed necessary, the Board finally was ordered to provide the Veteran with a VA medical examination.  

The Board is prohibited from rendering its own opinion on a medical question.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Colvin v. Derwinski, 1 Vet. App. 171 (1991), overturned on other grounds, Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The severity of the Veteran's IBS without factoring in the relief afforded him by medication as well as the distinction, if any, between the Veteran's loose bowel movements and diarrhea clearly are medical questions.  As such, a VA medical opinion is needed in order to rate the Veteran's IBS.  A VA medical examination accordingly also is needed, in light of the Court's Memorandum Decision.  Making arrangements in this regard requires remand.

In its July 2011 remand, the Board determined that a new VA medical examination was necessary to accurately rate the Veteran's sinusitis with headaches.  Arrangements in this regard thus were directed.  The Veteran was informed that his failure to report for the scheduled VA medical examination without good cause may result in denial of a rating in excess of 30 percent.  It therefore was directed that, in this event, a copy of the letter notifying him of the date and time of the examination be obtained and associated with the claims file.  

Arrangements for examination of the Veteran's sinusitis with headaches were made in that is was scheduled for August 2011.  He failed to report for it.  No notification letter to him regarding the examination was obtained and associated with the claims file, however.  As such, his awareness of it cannot be presumed.  The Veteran indeed conveyed in his November 2012 statement that he first was made aware of the examination when his failure to report for it was discussed in the October 2012 supplemental statement of the case (SSOC).  Arrangements for a new VA medical examination must be made anew, with a copy of the letter notifying the Veteran of the date and time of it being obtained and associated with the claims file or "eFolder" in the event he fails to report, given the circumstances.  Doing so requires remand.

VA's duty to assist a claimant in substantiating his claim requires that any VA medical opinion provided, whether or not there was an obligation to do so, with respect to a service connection issue be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A VA medical opinion is adequate when it allows the Board to undertake a fully informed adjudication.  Id.  As such, it must be fully informed itself.  It must be based upon consideration of the Veteran's entire medical history, in other words.  Stefl, 21 Vet. App. at 120; Ardison v. Brown, 6 Vet. App. 405 (1994).  This helps ensure that the factual premises underlying a medical opinion will be accurate, as is required.  Reonal v. Brown, 5 Vet. App. 458 (1993).  The rationale for a VA medical opinion also must be clearly and fully articulated.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120.

The Veteran underwent a VA medical examination concerning his low back in October 2003.  Mild degenerative joint disease (DJD) of the lumbar spine was diagnosed.  In February 2004, the Veteran underwent a VA medical examination concerning his left knee.  DJD left knee was diagnosed.  A VA medical opinion was rendered by this latter examiner for each of the diagnoses.  It was opined that the Veteran's DJD of the lumbar spine is less likely than not related to his service.  Noted in this regard was that he sustained low back injuries at work in 1985 and in 1988.  It similarly was opined that his DJD of the left knee is less likely as not related to the Veteran's motor vehicle accident (MVA) in September or October 1973 during service.  Noted in this regard was that there is no indication that his left knee required treatment following the MVA.

The factual premise underlying each opinion was not factually inaccurate.  VA treatment records document the Veteran's report of low back injuries in the 1980's.  He had a MVA during service "per records" (as records from the private hospital where he received treatment are not available, this presumably refers to service treatment records which were available at the time but subsequently lost) as he contends.  The rationale for each opinion also was clearly articulated.  However, the rationale was not fully articulated.  Each opinion was terse at only a few sentences long.  The post-service work back injuries were identified as significant, but it was not explained why.  The same is true for the lack of treatment for the left knee following the MVA.  Nothing else was identified as significant or insignificant with an accompanying explanation.  The Veteran's other contended in-service low back and left knee injuries set forth above (falling into a foxhole and slipping getting out of a Jeep) were not even mentioned.  It additionally cannot be said that the opinions were based on consideration of the Veteran's entire medical history.  There was little discussion of the pertinent evidence available as of the time they were rendered.  Substantial additional pertinent evidence further has been obtained and associated with the claims file or "eFolder" since they were rendered.  This includes a January 2010 VA treatment record which notes that the Veteran's multiple joint osteoarthritis, particularly of the left knee and low back, has occurred at a relatively young age with no indication of a personal or family history of an inherited disorder to explain it and contains an opinion that it thus is post-traumatic and largely a result of in-service injuries.  To cure the deficiencies rendering the VA medical opinions inadequate, another VA medical examination complete with medical opinion is needed.  Remand is required so that arrangements can be made in this regard.  

III.  Initial Review

VA decisions are subject to one review on appeal.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, "[a]ny pertinent evidence ... which is accepted by the Board ... must be referred to the agency of original jurisdiction (AOJ) for review, unless this procedural right is waived ... or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral."  38 C.F.R. § 20.1304(c) (2012).

In February 2013, the Veteran was informed via letter that the Court had issued a decision remanding the issue of his IBS to the Board for readjudication.  He also was informed that he had 90 days to submit any additional evidence.  He further was informed that he had the right to have any newly submitted evidence initially considered by the AOJ, identified as his local RO or the AMC, as well as the right to waive such initial consideration.  The Veteran was asked to specify his preference on a response form.  He submitted two lay statements regarding his IBS in March 2013 along with the form indicating his desire to have them initially reviewed by the AOJ.  This necessitates remand.

Given the above, REMAND is directed for the following:

1.  Make as many requests as necessary to all appropriate sources for in-service hospitalization records regarding the Veteran.  This specifically includes records concerning his left knee and ankle dated in September or October 1972 and/or February or March 1973 from the hospital for Camp Onofre or Camp San Onofre while he was stationed at Camp Pendleton, Camp San Mateo.  It also includes records concerning his low back dated at some point after September or October 1973 from the hospital in Cubi Point in the Binictacin district while he was stationed at Subic Bay in the Philippines.  Associate all records received with the Veteran's claims file or "eFolder."  If no records or incomplete records ultimately are received, notify the Veteran pursuant to established procedure.  Document the claims file or "eFolder" as appropriate regarding this paragraph.

2.  Make as many requests as necessary to all appropriate sources for VA treatment records regarding the Veteran dated from November 2011 to present.  Associate all records received with the claims file or "eFolder."  If no records or incomplete records ultimately are received, notify the Veteran pursuant to established procedure.  Document the claims file or "eFolder" as appropriate regarding this paragraph.

3.  Then undertake any development necessary with respect to the Veteran's left ankle.  Of note in this regard is that the factors for determining that a VA medical examination and/or VA medical opinion (regarding whether it is at least as likely as not that any diagnosed left ankle disability is related to his service) is required have not been met to date, as there is no indication of a current disability at any point since the claim was filed in January 2003.  Yet these factors may be met at some point on remand, especially given the directed records development.  Arrangements for the Veteran to undergo an appropriate VA medical examination complete with medical opinion shall be made if such is deemed required after this development.

4.  After completion of the development in paragraphs 1 and 2, arrange for the Veteran to undergo an appropriate VA medical examination regarding his IBS.  The claims file and pertinent documents in the "eFolder" shall be made available to and reviewed by the examiner.  The examiner then shall interview the Veteran regarding the onset, frequency, duration, and severity of his pertinent symptoms.  All tests, studies, or evaluations deemed necessary next shall be performed.  The examiner finally shall opine as to the severity of the Veteran's IBS without factoring in the relief afforded him by medication as well as the distinction, if any, between his loose bowel movements and diarrhea as defined in treatise evidence (see above).  A clear and complete rationale (explanation), including a discussion of pertinent medical principles, with a citation for any literature referenced, as well as the pertinent medical evidence and lay evidence, shall be provided for each opinion rendered.  Each of the above actions shall be documented fully in a report.  A copy of such report shall be placed in the claims file or "eFolder."

5.  Also after completion of the development in paragraphs 1 and 2, arrange for the Veteran to undergo an appropriate VA medical examination regarding his sinusitis with headaches.  The claims file and pertinent documents in the "eFolder" shall be made available to and reviewed by the examiner.  The examiner then shall interview the Veteran regarding the onset, frequency, duration, and severity of his pertinent symptoms.  All tests, studies, or evaluations deemed necessary next shall be performed.  A clear and complete rationale (explanation), including a discussion of pertinent medical principles, with a citation for any literature referenced, as well as the pertinent medical evidence and lay evidence, shall be provided for any opinion rendered.  Each of the above actions shall be documented fully in a report.  A copy of such report shall be placed in the claims file or "eFolder."

6.  Also after completion of the development in paragraphs 1 and 2, arrange for the Veteran to undergo an appropriate VA medical examination regarding his low back and left knee.  The claims file and pertinent documents in the "eFolder" shall be made available to and reviewed by the examiner.  The examiner then shall interview the Veteran regarding the onset, frequency, duration, and severity of his pertinent symptoms.  All tests, studies, or evaluations deemed necessary next shall be performed.  The examiner thereafter shall determine the appropriate diagnosis(es) for the Veteran's current low back and left knee disabilities.  Finally, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that each disability:  (a) was incurred during the Veteran's service or (b) is otherwise related to his service.  

A clear and complete rationale (explanation), including a discussion of pertinent medical principles, with a citation for any literature referenced, as well as the pertinent medical evidence and lay evidence, shall be provided for each opinion rendered.  Continuity of low back and left knee symptoms specifically must be discussed.  The Veteran's in-service MVA and his contended in-service injury from slipping getting out of a Jeep also specifically must be discussed with respect to the left knee.  With respect to the low back, his contended in-service injury from falling into a foxhole and his work injuries in the 1980's specifically must be discussed.  If an opinion cannot be provided without resort to mere speculation, a complete and clear rationale for why this is so shall be provided.  In so doing, it specifically shall be indicated whether or not the inability to render the opinion is because more information is needed, because the limits of current medical knowledge have been exhausted, or because of some other reason.  Each of the above actions shall be documented fully in a report.  A copy of such report shall be placed in the claims file or "eFolder."

7.  Lastly, readjudicate the Veteran's entitlement to service connection for a low back disability, for a left knee disability, and for a left ankle disability as well as his entitlement to an initial rating in excess of 30% for sinusitis with headaches and in excess of 10% for IBS.  This shall include, regarding IBS, consideration in the first instance of the two March 2013 lay statements.  If one or more of the determinations is less than fully favorable to the Veteran, furnish him and his representative with a SSOC and allow them the requisite time period to respond.  A copy of the SSOC shall be placed in the claims file or "eFolder."

No action is required of the Veteran until he is notified by the RO.  However, he is advised that failure to report for any scheduled examination may result in denial of the benefit(s) sought.  38 C.F.R. § 3.655 (2012).  He also is advised that he has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law indeed requires that all matters remanded by the Board or by the Court for additional development or other appropriate action be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is a preliminary order and does not constitute a decision on the merits by the Board.  38 C.F.R. § 20.1100(b) (2012).

